Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 was filed and is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Hanagami et al (US 10,449,766) in view of Munakata et al (US 10,118,394).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 10, Hanagami et al disclose a liquid ejecting head unit (Figures 1-4) configured to eject a liquid comprising: a flow channel member (13); and a liquid ejecting head (4) configured to eject the liquid supplied from the flow channel member (13), the flow channel member (13) includes a flow channel structure having a supply flow channel (32) through which the liquid supplied from the outside flows, and a supply protrusion (25) that protrudes from the flow channel structure and has a supply port (25) for supplying the liquid from the outside to the supply flow channel, wherein a wall surface of the supply flow channel is made of a resin (column 10, lines 46-50).  

Munakata et al teach at least a part of the supply protrusion is made of a metal (Figure 6, column 11, lines 57-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least a part of the supply protrusion is made of a metal, as taught by Munakata et al into Hanagami et al, for the purpose of obtaining the rigidity and stability. 
Regarding claim 5, Hanagami et al disclose the claimed invention except for reciting a filter is welded with the resin to the flow channel structure.  Munakata et al teach in Figure 2 a filter (35) is welded with the resin to the flow channel structure.  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include a filter is welded with the resin to the flow channel structure, as taught by Munakata et al into Hanagami et al, for the purpose of filtering the undesirable substances in the ink.
Regarding claim 7, Hanagami et al disclose the claimed invention except for reciting the reactivity of the metal with the liquid is lower than the reactivity of the resin with the liquid.  It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the reactivity of the metal with the liquid is lower than the reactivity of the resin with the liquid, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been 
Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Hanagami et al (US 10,449,766) in view of Munakata et al (US 10,118,394), and further in view of Kobayashi et al (US 8,171,635).
Hanagami et al as modified by Munakata et al disclose the claimed invention except for reciting an outer circumferential surface of the supply protrusion has a regulating portion configured to regulate rotation of the supply protrusion in a circumferential direction.
Kobayashi et al teach in Figures 4 and 5 an outer circumferential surface (40) of the supply protrusion (41) has a regulating portion configured to regulate rotation of the supply protrusion in a circumferential direction.
It would have been further obvious to one having ordinary skill in the art at the time the invention was made to include an outer circumferential surface of the supply protrusion has a regulating portion, as taught by Hanagami et al as modified by Munakata et al into Kobayashi et al, for the purpose of supporting the supply protrusion.
Allowable Subject Matter
Claims 2-4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The primary reason for the allowance of claim 3 is the inclusion of the limitation of a liquid ejecting head unit that includes an outer circumferential surface of the supply protrusion gradually widens from the supply port toward the flow channel structure at a first angle Ɵ1 that is formed by the outer circumferential surface and an axis along a protruding direction of the supply protrusion, wherein the first angle Ɵ1 is O° < Ɵ1 < 90°, and gradually narrows at a second angle that is formed by the outer circumferential surface and the axis, wherein the second angle Ɵ2 is Ɵ1 < Ɵ2 < 90°.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 4 is the inclusion of the limitation of a liquid ejecting head unit that includes the supply protrusion having a first portion; a second portion that is closer to the flow channel structure than the first portion; and a third portion that is a portion between the first portion and the second portion and has an outer diameter smaller than each of an outer diameter of the first portion and an outer diameter of the second portion.  It is this limitation found in the claims, as it is 
The primary reason for the allowance of claim 6 is the inclusion of the limitation of a liquid ejecting head unit that includes a cover that covers the flow channel member, wherein an outer surface of the cover has a first surface having a protrusion hole into which the supply protrusion is inserted, and a second surface disposed at a position different from a position of the first surface in a protruding direction of the supply protrusion, and in the protruding direction, the supply port is disposed between the first surface and the second surface.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 9 is the inclusion of the limitation of a liquid ejecting head unit that includes the flow channel structure has a discharge flow channel through which the liquid to be discharged to the outside flows, the flow channel member further includes a discharge protrusion that protrudes from the flow channel structure and has a discharge port for discharging the liquid from the discharge flow channel to the outside, and at least a part of the discharge protrusion is made of the metal.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kanegae et al (US 11,110,708) disclose a liquid discharging apparatus having a plurality of printhead units and a flow path member.  Nakajima et al .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853